Exhibit 10.9(b)
AMENDMENT TO THE AIR PRODUCTS AND CHEMICALS, INC. ANNUAL
INCENTIVE PLAN
as amended and restated effective 1 October 2001
     RESOLVED, it is the policy of the Committee that the Company will, to the
extent permitted by governing law, rescind and/or require reimbursement of any
equity compensation or any annual incentive award delivered or paid to an
Executive Officer where (i) the delivery or payment of the compensation or award
is predicated upon the achievement of certain financial results that were
subsequently the subject of a restatement; (ii) the Committee determines, in its
sole discretion, that the need for the restatement is caused in whole or part by
the misconduct of the Executive Officer; and (iii) a lower amount of
compensation would be paid or delivered to the Officer based on the restated
results; and it is further
     RESOLVED, that the foregoing policy shall be enforced, in the discretion of
the Committee, where practical and where in the best interests of the
shareholders of the Company and enforcement need not be uniform and may be
undertaken selectively among individual Executive Officers, whether or not such
Executive Officers are similarly situated; and it is further
     RESOLVED, that Section 8 of the Air Products and Chemicals, Inc. Annual
Incentive Plan shall be amended to redesignate paragraph 8(h) as paragraph 8(i)
and the add a new paragraph 8(h) as follows:
Notwithstanding any other Plan provision to the contrary, the Committee may, in
its sole discretion, require repayment of any award made to a Participant under
the Plan or rescind any deferred payment award made under the Plan and not yet
delivered to a Participant under the Air Products Deferred Compensation Plan,
where the award or deferred payment award was based in whole or part on the
achievement of financial results that are subsequently the subject of a
restatement; the Committee determines, in its sole discretion, that the
Participant engaged in misconduct that created the need for the restatement and
a smaller award or deferred payment award would have been made to the
Participant based upon the restated results. All determinations regarding
enforcement, waiver, or modification of the foregoing repayment and rescission
provision shall be made in the Committee’s sole discretion. Determinations do
not need to be uniform and may be made selectively among individuals, whether or
not similarly situated;
and it is further

 



--------------------------------------------------------------------------------



 



     RESOLVED, that the first sentence of Section 5.1 of the Air Products and
Chemicals, Inc. Deferred Compensation Plan shall be amended to read as follows:
Subject to Section 7.1 and 9.2, a Participant’s Elective Deferrals, Matching
Credits, Bonus Deferrals, and earnings attributable thereto are 100% vested at
all times; provided that a Participant’s Bonus Deferrals shall be subject to the
repayment and rescission provisions of paragraph 8(h) of the Annual Incentive
Plan;
and it is further
     RESOLVED, that the proper officers of the Company be, and they each hereby
are, authorized and empowered, in the name and on behalf of the Company, to
make, execute, and deliver such instruments, documents, and certificates and to
do and perform such other acts and things as may be necessary or appropriate to
carry out the intent and accomplish the purposes of these Resolutions, including
without limitation, making such additional revisions, if any, to the Annual
Incentive Plan or the Deferred Compensation Plan as may be required, in their
discretion and upon advice of counsel to the Company, for effecting these
Resolutions or for compliance with applicable law.

            Management Development and
Compensation Committee
19 September 2007
                     

-2-